03/20/2020


              IN THE SUPREME COURT OF THE STATE OF MONTANA                         Case Number: DA 19-0259


                                    No. DA 19-0259

DONNIE NOLAN,

                Petitioner and Appellant,

         v.

STATE OF MONTANA,

                Respondent and Appellee.

                                        ORDER

         Upon consideration of Appellee’s motion for a 60-day extension of time,

and good cause appearing therefor,

         IT IS HEREBY ORDERED that Appellee is granted an extension of time to

and including May 27, 2020, within which to prepare, serve, and file its response

brief.




                                                                        Electronically signed by:
RB
                                                                              Mike McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                             March 20 2020